Holmes, J.,
dissenting. It is my view that Chemical Abstracts reasonably complies with the criteria of what would constitute a “public institution of learning,” as that term is used in R. C. 5709.07.
Chemical Abstracts is, in the first instance, a nonprofit organization dedicated to the general advancement of the knowledge of chemistry in all of its branches. The data gathered, abstracted and indexed is made available to those interested throughout the world—in my view, a process of learning of a high order.
In addition to the publishing of the abstracts of chemical data and chemical engineering research, Chemical Abstracts conducts courses in various fields of chemistry, languages and management training for its employees and offers other courses to the professional staff of various universities, all of which add greater weight to the determination that Chemical Abstracts does indeed meet the criteria for a “public institution of learning.”
The multifaceted educational activities and services performed by Chemical Abstracts may reasonably be likened to the activities of an academy of learning, rather than likened to a publishing house which was denied exemption in In re Estate of Taylor (1942), 139 Ohio St. 417.
I would affirm the decision of the Board of Tax Appeals.